IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-41488
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DANIEL JONES,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CR-70-2
                       --------------------

                          November 18, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Daniel Jones has appealed the sentence he received upon his

guilty plea of assaulting a postal employee with intent to rob

her, in violation of 18 U.S.C. § 2114.   We AFFIRM.

     Jones contends, first, that the district court erred by

increasing his offense level pursuant to U.S.S.G.

§ 2B3.1(b)(3)(B), arguing that the injury inflicted upon the

postal employee during the robbery was not serious.     There was

reliable evidence in the presentence report and the record that

the post traumatic stress disorder which the postal employee

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41488
                                 -2-

suffered was a serious bodily injury within the meaning of

§ 2B3.1(b)(3)(B).    United States v. Reed, 26 F.3d 523, 530-31

(5th Cir. 1994).    Thus, this contention lacks merit.

     Jones also contends that the district court reversibly

misapplied U.S.S.G. § 2B3.1(b)(7)(D) in finding that the

resultant monetary loss exceeded $250,000.    This finding was

based on a determination that the 600 blank money orders stolen

in the robbery were worth $700 each, that being the maximum

amount for which they could legally be filled in and cashed.       As

a result, the court increased Jones’s offense level by three

levels.   We review this factual finding for clear error.    See

United States v. Wimbish, 980 F.2d 312, 313 (5th Cir. 1992).

     Guideline § 2B3.1, comment. (n.3) provides that valuation of

loss under that section is determined by reference to the

Commentary to § 2B1.1.    Note 3 of the latter section states in

part that “[t]he court need only make a reasonable estimate of

the loss, given the available information.”

     The presentence report states, without contradiction, that

prior to Jones’s agreeing to participate in the robbery, he was

aware that Knott had stolen blank money orders from other post

officers and had cashed them for significant amounts.    Knott

confessed to having cashed stolen money orders for $900, even

though the legal limit is $700.    These findings support the

district court’s calculation of the value of the stolen blank

money orders.    See United States v. Oates, 122 F.3d 222, 225 (5th

Cir. 1997).

     AFFIRMED.